


EXHIBIT 10.49


SETTLEMENT AGREEMENT AND RELEASE AS OF JANUARY 26, 2005

        A. Effective Date. This Settlement Agreement and Release (hereinafter
referred to as the “Agreement”) is made effective as of January 26, 2005.

        B. Parties. The parties to this Agreement are as follows:

                 a. Glowpoint, Inc., a Delaware corporation (“Glowpoint”);

                 b. Gores Technology Group, a California corporation (“Gores”);

                 c. Wire One Communications, Inc. a Delaware corporation (“Wire
One”);

        The above parties are collectively referred to herein as the “Settling
Parties” or the “Parties.” With the intent of being legally bound, the Settling
Parties hereby agree as follows:


RECITALS

        WHEREAS, Glowpoint (then known as Wire One Technologies, Inc.) and Gores
entered into an Asset Purchase Agreement (the “APA”) dated as of June 10, 2003.

        WHEREAS, Gores assigned its rights under the APA to Gores Holding Corp.,
a Delaware corporation, which corporation changed its name to Wire One
Technology, Inc., a Delaware corporation, upon closing of the APA; and Wire One
Communications, Inc. is the successor entity to Wire One Technology, Inc. by
merger filed with the Delaware Secretary of State on November 19, 2004.

        WHEREAS, in connection with the closing of the transactions under the
APA, Gores Holding Corp. and Glowpoint entered into a Transition Services
Agreement (the “TSA”) dated as of September 23, 2003.



--------------------------------------------------------------------------------




        WHEREAS, pursuant to Section 2.2(a) of the APA, Gores Holding Corp.
executed and delivered in favor of Glowpoint that certain Promissory Note, dated
September 23, 2003, in the principal amount of one million dollars ($1,000,000),
with a maturity date of December 31, 2004 (the “Note”).

        WHEREAS, in connection with the closing of the transactions under the
APA, Gores Holding Corp. and Glowpoint entered into an Escrow Agreement (the
“Escrow Agreement”), dated as of September 23, 2003, pursuant to which Gores
Holding Corp. deposited with a third party escrow agent $335,000 of the Cash
Payment (as defined in Section 2.2(a) of the APA) by Gores to Glowpoint (the
“Escrow Fund”) to be held pending determination of certain “Transition Cost
Amounts” pursuant to Section 5.14 of the APA.

        WHEREAS, pursuant to Section 2.2(a) of the APA, Gores is to pay to
Glowpoint $2,000,000 at such time certain purchase price adjustments were
determined pursuant to Section 2.3 of the APA (the “Holdback Amount”).

        WHEREAS, certain disputes have arisen with respect to the Parties’
rights and obligations pursuant to the APA, the TSA, the Note and otherwise.

        WHEREAS, Glowpoint filed a lawsuit in the United States District Court
for the Southern District of New York, entitled Glowpoint, Inc. v. Gores
Technology Group, Civil Action No. 04-cv-09430 (S.D.N.Y.) (the “Action”),
seeking to recover $5 million from Gores for alleged breaches of Section 5.9 of
the APA (the “Buyer Non-Compete Provision”).

        WHEREAS, Glowpoint has made one or more written requests that Gores
and/or Wire One reimburse Glowpoint for certain costs and expenses incurred by
Glowpoint prior to the date hereof with respect to the business and assets sold
to Gores under the APA (the “Unreimbursed Transition Costs”).



--------------------------------------------------------------------------------




        WHEREAS, in resolution of certain disputes between the Parties under
Sections 2.3 and 5.14 of the APA, on or about January 10, 2005, an arbitrator
determined that the Net Assets at the Measurement Date were $9,647,171
(resulting in a “final cash adjustment” amount of approximately $4.340 million
due to Gores from Glowpoint) and that the Transition Cost Amount was $1,046,350,
and awarded Glowpoint certain costs of the arbitration to be paid by Gores (the
“Arbitration Award”).

        WHEREAS, the Parties now desire to fully compromise and settle the
disputes described herein, while leaving certain continuing rights and
obligations under the APA and TSA in force.

        NOW THEREFORE, in consideration of the promises, covenants and
agreements hereinafter set forth and the exchange of consideration, the
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:


SETTLEMENT TERMS

        1. Payment. Upon the delivery by (a) Glowpoint to counsel of record for
Gores, as identified below, of a Notice of Dismissal of the Action, as provided
for in paragraph 2 hereof; and (b) each of the Parties to counsel of record for
the other Parties, as identified below, a counterpart original of this Agreement
executed by such Party; Gores shall then (i) immediately cause Wire One to
execute an instruction (the “Escrow Release Instruction” described in Exhibit
“A” attached hereto) to the Escrow Agent under the Escrow Agreement to release
the Escrow Fund, together with all accrued interest thereon, to the order of
Glowpoint; and (ii) as promptly as possible but in any event within three
business days cause an amount in immediately available funds equal to the sum of
$2.75 million (the “Settlement Monies”) to be paid to Glowpoint by making
payment of the Settlement Monies by wire transfer to the Client Trust Account of
Glowpoint’s counsel of record, pursuant to wire transfer instructions provided
by such counsel attached hereto as Exhibit “B”.



--------------------------------------------------------------------------------




        2. Dismissal. Glowpoint shall deliver to counsel for Gores a duplicate
original Notice of Dismissal, dismissing the Action in its entirety, with
prejudice, with each party to bear its own fees and costs; substantially in the
form of Exhibit “C” hereto. Within one business day after counsel’s receipt of
the Settlement Monies and the delivery of the Escrow Release Instruction
referred to in paragraph 1 above, Glowpoint shall file the original Notice of
Dismissal with the Clerk of the Court for the United States District Court for
the Southern District of New York. Immediately upon the filing of the Notice of
Dismissal, Glowpoint shall be entitled to receipt of the Settlement Monies from
its counsel.

        3. No Admissions Regarding Liability. Although this Agreement resolves
the disputes described herein between the Parties, it does not constitute an
admission by either Party of any of the claims or matters alleged in the Action
or otherwise, or an admission of any violation of federal, state or local law,
ordinance or regulation or of any liability or wrongdoing whatsoever. Neither
this Agreement nor anything in this Agreement nor any information related to the
negotiation of this Agreement shall be construed to be or shall be admissible in
any suit, action or other proceeding as evidence of liability or wrongdoing by
any Party hereto. This Agreement may be introduced, however, in any suit or
action to enforce this Agreement or the rights or obligations of any Party
hereunder.

        4. Releases. In consideration hereof:

                 a. Glowpoint hereby relieves, releases and forever discharges
Gores, and its respective members, partners, shareholders, employees, agents,
subsidiaries, affiliates, successors, assigns, personal representatives,
predecessors, affiliated organizations and attorneys including, without
limitation, Wire One, and the respective heirs, executors, trustees,
administrators, successors



--------------------------------------------------------------------------------




and assigns of any such persons and entities, and each of them, of and from the
following claims, causes of action, debts and liabilities:

                   (i) The matters, facts or claims alleged or set forth in
Glowpoint’s Complaint, dated December 1, 2004, filed in the Action;


                   (ii) Any rights or claims Glowpoint had, has, claims to have
or may have to payment by Gores or Wire One under the Buyer Non-compete
Provision;


                   (iii) Any rights Glowpoint had, has, claims to have or may
have to payment by Gores or Wire One of any amount under the Note or of the
Holdback Amount;


                   (iv) Any rights Glowpoint had, has, claims to have or may
have to payment by Gores or Wire One arising under the Arbitration Award,
including without limitation the arbitrator fees of approximately $42,000;


                   (v) Any rights Glowpoint had, has, claims to have or may have
to payment by Gores or Wire One of the Unreimbursed Transition Costs or any
other cost or expense paid by Glowpoint prior to and including January 26, 2005
for the account of Gores or Wire One or with respect to the business and assets
sold to Gores under the APA;


                   (vi) Any rights Glowpoint had, has, claims to have or may
have to repayment by Gores or Wire One of accounts receivable owing to Glowpoint
but collected by Gores or Wire One prior to and including January 26, 2005,
whether pursuant to applicable provisions of the TSA or otherwise;


                   (vii) Any rights Glowpoint had, has, claims to have or may
have to payment by Gores or Wire One of amounts due under the TSA; and


                   (viii) Any rights Glowpoint had, has, claims to have or may
have to interest on any of the foregoing amounts.




--------------------------------------------------------------------------------




                 b. Gores and Wire One hereby relieve, release and forever
discharge Glowpoint, and its respective members, partners, shareholders,
employees, agents, subsidiaries, affiliates, successors, assigns, personal
representatives, predecessors, affiliated organizations and attorneys, and the
respective heirs, executors, trustees, administrators, successors and assigns of
any such persons and entities, and each of them, of and from the following
claims, causes of action, debts and liabilities:

                   (i) The matters, facts or claims alleged or set forth in
Glowpoint’s Complaint, dated December 1, 2004, filed in the Action;


                   (ii) Any rights Gores or Wire One had, has, claims to have or
may have to payment by Glowpoint arising under the Arbitration Award, including
the “Final Cash Adjustment” amount due of approximately $4.340 Million and the
“Transition Cost Amount” due of approximately $1.046 Million;


                   (iii) Any rights Gores or Wire One had, has, claims to have
or may have to payment by Glowpoint of any interest under Section 2.3(d) of the
APA or otherwise on the excess of the “Final Cash Adjustment” component of the
Arbitration Award over the Holdback Amount;


                   (iv) Any rights Gores or Wire One had, has, claims to have or
may have to payment by Glowpoint to Wire One, its employees, sales agents or
other persons or entities for sales commissions relating to or arising out of
the sale of the Glowpoint service by Wire One, its employees, sales agents or
any of such other persons or entities, pursuant to the Sales Agency Agreement
between Glowpoint and Wire One Technology, Inc. dated as of November 6, 2003
(which agreement has been terminated) or otherwise;




--------------------------------------------------------------------------------




                   (v) Any rights Gores or Wire One had, has, claims to have or
may have to repayment by Glowpoint of accounts  receivable owing to Gores or
Wire One but collected by Glowpoint prior to and including January 26, 2005,
whether pursuant to applicable provisions of the TSA or otherwise;


                   (vi) Any rights Gores or Wire One had, has, claims to have or
may have to payment by Glowpoint of amounts due under the TSA; and


                   (vii) Any rights Gores or Wire One had, has, claims to have
or may have to interest on any of the foregoing amounts.


                 c. Notwithstanding the foregoing, nothing contained in this
Agreement, including in the releases provided for in subparagraphs 4.a. and b.
of this Agreement, constitutes a release of (i) any continuing obligation(s)
owing by one party to any other party pursuant to this Agreement; (ii) any other
provision of the APA other than those expressly set forth in the releases
provided for in subparagraphs 4.a. and b. of this Agreement; or (iii) those
provisions of Schedules A and B of the TSA with respect to “Inbound cash
processing” requiring each party to reimburse the other for certain cash
collections, except as expressly set forth in subparagraphs 4.a.(vi) and 4.b.(v)
or any other agreement.

        5. Further Acts. The Parties hereto covenant and agree to execute and
deliver such additional documents and do all such acts and things in a timely
fashion as may be reasonably necessary or requisite to carry out the full intent
and meaning of this Agreement including, but not limited to, executing and
delivering such additional documents and doing all such acts and things as may
be reasonably necessary or requisite to effectuate the dismissal of the Action
with prejudice and to implement the other terms of this Agreement.



--------------------------------------------------------------------------------




        6. Representations, Warranties and Covenants. The Parties, and each of
them, represent and warrant to each other and agree with each other, as follows:

                 a) Each Party has carefully read and reviewed this Agreement
(including the exhibits hereto) and understands it fully, and each Party has
reviewed the terms of this Agreement with an attorney of the Party’s choice
prior to executing this Agreement;

                 b) Each Party specifically does not rely upon any statement,
representation, legal opinion, accounting opinion or promise of any other Party
or of any person representing them in executing this Agreement, or in making the
settlement provided for herein, except as expressly stated in this Agreement;

                 c) Each Party has made such investigation of the law and the
facts pertaining to this settlement and this Agreement, and of all the matters
pertaining thereto, as it deems necessary. This Agreement has been read by, the
contents hereof are known and understood by, and it is signed freely by, each
person executing this Agreement;

                 d) This Agreement is the result of protracted, arm’s-length
negotiations between the Parties;

                 e) Each Party hereto agrees that it will not, either directly
or indirectly, take any action that would interfere with the performance of this
Agreement by any other party hereto, or which would adversely affect any of the
rights provided for herein;

                 f) Each person executing this Agreement warrants that he has
the authority to execute this Agreement on behalf of the Party on whose behalf
said person is purporting to execute it and each corporate Party hereto
represents and warrants that the execution and delivery of this Agreement has
been duly authorized and approved; and



--------------------------------------------------------------------------------




                 g) This Agreement is intended to be final and binding between
and among, and to inure to the benefit of the Parties, including their heirs,
executors, personal representatives, attorneys, successors and assigns, and is
further intended to be effective as a full and final accord and satisfaction
between and among the Parties regardless of any claims of fraud,
misrepresentation, concealment of fact, mistake of fact or law, breach of
fiduciary duty or any other claims or circumstances which have occurred as of
the date first set forth herein above. Each Party relies on the finality of this
Agreement as a material factor inducing that Party’s execution of this
Agreement;

        7. No Assignment. Each of the Settling Parties warrants and represents
to the other Settling Party as of the date of this Agreement that it has not
heretofore assigned, encumbered, hypothecated or transferred, or purported to
assign, encumber, hypothecate or transfer, to any other person or entity in any
manner, including by way of subrogation, any claim, demand, right or cause of
action released herein or relating thereto. Each of the Settling Parties agrees
to indemnify and hold the other Settling Parties harmless against any such
claim, demand, right or suit, including attorneys’ fees and costs, if any,
incurred as a result of any breach of these representations and warranties.

        8. No Waiver. No breach of this Agreement or of any provision herein can
be waived except by an express written waiver executed by the Settling Party
waiving such breach, which waiver shall be effective only as to that Settling
Party who executed the waiver. Waiver of any one breach shall not be deemed a
waiver of any other breach of the same or other provisions of this Agreement.
This Agreement may be amended, altered, modified or otherwise changed in any
respect or particular only by a writing duly executed by all the Parties hereto
or by their authorized representatives.



--------------------------------------------------------------------------------




        9. Headings. Section, paragraph and other headings contained in this
Agreement are inserted only as a matter of convenience and for reference, and in
no way define, limit, extend or otherwise describe the scope or intent of this
Agreement or any provision hereof and shall not effect in any way the meaning or
interpretation of this Agreement.

        10. Integration. This Agreement constitutes a single integrated written
contract expressing the entire agreement of the Parties relative to the subject
matter hereof. All prior negotiations and agreements have been and are merged
and integrated into, and are superseded by, this Agreement.

        11. Severability. The Parties each covenant and agree that in the event
that any provision of this Agreement should be held by a court of competent
jurisdiction to be void, voidable, illegal or unenforceable in any respect, the
remaining portions and provisions hereof shall nevertheless remain in full force
and effect as if such void, voidable or unenforceable provisions had never been
contained herein.

        12. Governing Law. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of Delaware.

        13. Counterparts. This Agreement may be executed and delivered in two or
more counterparts, each of which, when so executed and delivered, shall be an
original.

        14. Fees and Costs. If suit, action or arbitration is brought to enforce
or interpret any provision of this Agreement, or the rights or obligations of
any Party hereto, the prevailing Party shall be entitled to recover, as an
element of such Party’s costs of suit and not as damages, all reasonable costs
and expenses incurred or sustained by such prevailing party in connection with
such suit or action or arbitration, including, without limitation, attorneys’
fees and costs.



--------------------------------------------------------------------------------




        15. Comment. The Parties hereto agree that, other than the press release
attached hereto as Exhibit “D”, the Parties (including, without limitation,
their respective agents, attorneys and other representatives) will make no press
release, public announcement or other comment of any kind whatsoever with
respect to the Action, the disputes between Glowpoint, on the one hand, and
Gores and/or Wire One, on the other hand, or with respect to this Agreement, any
matters related in any way to this Agreement or to any of the matters addressed
herein or otherwise arising between Glowpoint, on the one hand, and Gores and/or
Wire One, on the other hand; provided, however, that any Party may make any
public disclosure of this Agreement or any of the foregoing matters it is
required to disclose by applicable law or by any listing or trading agreement
concerning its publicly traded securities. The Parties hereto further agree
that, in the event they or any of their agents, attorneys or other
representatives should receive any inquiries from the press or any media of any
type regarding the matters resolved by this Agreement, the response given will
be “no comment.”

        16. Gender. The terms “he” “she” and “it” are used herein without regard
to gender or status as a natural person and entity and, as such, are used
interchangeably. No Party is intended to be or is either included or excluded
from any reference by virtue of the use of one or the other of the terms “he”
“she” or “it.”

        17. Cooperative Drafting. Each Party has cooperated in the drafting and
preparation of this Agreement, such that this Agreement shall not be construed
against any Party on the basis that the Party was the drafter.



--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto each have approved and executed
this Agreement effective as of the date first set forth herein above.

AGREED AS SET FORTH ABOVE:   

Dated: March 4, 2005




Dated: March 4, 2005




Dated: March 4, 2005
Gores Technology Group

By:  /s/ Alec Glores                                    
        Its: Chairman and CEO

Wire One Communications, Inc.

By:  /s/ Brent Bradley                                
        Its: Vice President and Assistant Secretary

Glowpoint, Inc.

By:  /s/ David C. Trachtenberg                
        Its: CEO and President    APPROVED AS TO FORM AND CONTENT:    Dated:
March 4, 2005




Dated: March 4, 2005
/s/ Mark G. Krum                                        
Mark G. Krum,
Attorney for Gores Technology Group
and Wire One Communications, Inc.

/s/ Charles L. Kerr                                       
Charles L. Kerr,
Attorney for Glowpoint, Inc.




--------------------------------------------------------------------------------